CERTIFICATE OF SECRETARY The undersigned, the duly elected, qualified and acting Secretary of Aberdeen Latin America Equity Fund, Inc. (the “Fund”) hereby certifies that the following is a true and correct copy of the resolutions duly adopted by the Board of Directors of the Fund, including a majority of the Directors who are not "interested persons" of the Fund (the “Independent Directors”), at a meeting held on June 8, 2010 approving fidelity bond coverage for the Fund in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”): RESOLVED, that it is the finding of each Board of Directors of the Funds, as the case may be, that the fidelity bond written by Hartford Fire Insurance Company (the “Bond”) covering, among others, officers and employees of the Funds, in accordance with the requirements of Rule 17g-1 promulgated by the U.S. Securities and Exchange Commission (“SEC”) under Section 17(g) of the 1940 Act, in the amount of $2 million, plus such additional amounts as required for any new investment companies (or portfolios thereof) added to the Bond or as otherwise required by the 1940 Act, is reasonable in form and amount after having given due consideration to, among other things, the value of the aggregate assets of the Funds to which any person covered under the Bond may have access, the type and terms of the arrangements made for the custody and safekeeping of the Funds’ assets, the nature of the securities in the Funds’ portfolios, the number of other parties named as insured parties under the Bond and the nature of the business activities of the other parties; and further RESOLVED, that the estimated premium to be paid by each applicable Fund under the Bond be, and hereby is, approved by vote of a majority of the Board of Directors of each applicable Fund (all Directors voting) and separately by a majority of the Independent Directors, after having given due consideration to, among other things, the number of other parties insured under the Bond, the nature of business activities of those other parties, the amount of the Bond and the extent to which the share of the premium allocated to a Fund under the Bond is less than the premium that the Fund would have had to pay had it maintained a single insured bond; and further RESOLVED, that the estimated premium to be paid by each applicable Fund under the Bond be, and hereby is, approved by vote of a majority of the Board of Directors of each applicable Fund (all Directors voting) and separately by a majority of the Independent Directors, after having given due consideration to, among other things, the number of other parties insured under the Bond, the nature of business activities of those other parties, the amount of the Bond and the extent to which the share of the premium allocated to a Fund under the Bond is less than the premium that the Fund would have had to pay had it maintained a single insured bond; and further RESOLVED, that the Bond be, and hereby is, approved by vote of a majority of the Board of Directors of each Fund (all Directors voting) and separately by the Independent Directors; and further RESOLVED, that the officers of each Fund be, and each hereby is, authorized and directed to enter into an agreement, as required by paragraph (f) of Rule 17g-1 under the 1940 Act, with the other named insureds under the Bond providing that in the event any recovery is received under the Bond as a result of a loss sustained by the Funds and also by one or more of the other named insureds, the Funds shall receive an equitable and proportionate share of the recovery, but in no event less than the amount that they would have received had they provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1; and further RESOLVED, that the appropriate officers of each Fund be, and they hereby are, authorized and directed to prepare, execute, and file such amendments and supplements to the aforesaid agreement, and to take such other action as may be necessary or appropriate in order to conform to the provisions of the 1940 Act, and the rules and regulations thereunder; and further RESOLVED, that the Secretary of each Fund shall file the Bond with the SEC and give the notices required under paragraph (g) of Rule 17g-1. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of 1st day of October, 2010. ABERDEEN LATIN AMERICA EQUITY FUND, INC. By: /s/ Megan Kennedy Megan Kennedy Vice President and Secretary
